
	
		I
		112th CONGRESS
		2d Session
		H. R. 3866
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Cohen (for
			 himself, Mr. Filner,
			 Ms. Jackson Lee of Texas,
			 Ms. Moore,
			 Ms. Lee of California,
			 Mr. Davis of Illinois,
			 Mr. Al Green of Texas,
			 Mr. Israel,
			 Mr. Rush, Mr. Ellison, Ms.
			 Sewell, Mr. Carson of
			 Indiana, Mr. McGovern,
			 Mr. Faleomavaega,
			 Ms. Chu, Mr. Jackson of Illinois,
			 Ms. Norton,
			 Mr. Holt, Ms. Eddie Bernice Johnson of Texas,
			 Mrs. Christensen,
			 Mr. Payne,
			 Ms. Slaughter,
			 Mr. Pastor of Arizona,
			 Mr. Bishop of New York,
			 Mr. Yarmuth,
			 Mr. Courtney,
			 Mr. Carnahan,
			 Mr. Welch,
			 Mr. Perlmutter,
			 Mr. Honda,
			 Mr. Thompson of Mississippi,
			 Mr. Capuano,
			 Mr. Doyle,
			 Ms. Woolsey,
			 Mr. Tonko,
			 Mr. Clay, Ms. Richardson, Mr.
			 Braley of Iowa, Mr.
			 Holden, Ms. Hahn,
			 Mr. Lewis of Georgia,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Ms. Clarke of New York,
			 Mr. Johnson of Georgia,
			 Mr. Fattah, and
			 Mr. David Scott of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To award a Congressional Gold Medal in honor of the
		  pioneers and participants of the Civil Rights movement.
	
	
		1.FindingsThe Congress finds as follows:
			(1)In 1849, Harriet
			 Tubman escaped from slavery. She was a major conductor on the Underground
			 Railroad and helped free hundreds of slaves. She was also a major advocate for
			 Women’s Rights.
			(2)In 1850, the
			 Supreme Court stated in the Dred Scott decision that Blacks, freed or enslaved,
			 do not have citizenship rights.
			(3)In 1861, the
			 American Civil War began. This war was fought because of issues between
			 Northern and Southern States, including States' rights versus Federal
			 authority, westward expansion, and slavery. The Southern States began to secede
			 from the Union. The war ended with the battle of Palmito Hill in 1865.
			(4)On January 1,
			 1863, President Abraham Lincoln issued the Emancipation Proclamation, which
			 declared that all persons held slaves within any States, or designated
			 part of the State … shall forever be free.
			(5)In 1864, Sojourner
			 Truth traveled to Washington, DC, to help integrate streetcars and was received
			 at the White House by President Abraham Lincoln. The same year, she was
			 appointed to the National Freedmen's Relief Association where she counseled
			 former slaves, particularly in matters of resettlement.
			(6)On January 31,
			 1865, the 13th Amendment, which abolished any form of slavery in the United
			 States, was passed. It was ratified by the States on December 6, 1865.
			(7)On June 19, 1865,
			 the news reached Galveston, Texas, stating the war had ended and the enslaved
			 were now free.
			(8)In 1892, Ida B.
			 Wells Barnett began her anti-lynching campaign. She later wrote Southern
			 Horrors: Lynch Law in All Its Phases.
			(9)In 1896, the
			 Supreme Court established the separate but equal doctrine in
			 Plessy v. Ferguson.
			(10)In July 1905, a
			 group led by W.E.B. Du Bois, John Hope, Fredrick L. McGhee, and William Monroe
			 Trotter met at the Fort Erie Hotel in Fort Erie, Ontario, opposite Buffalo, New
			 York, to discuss full civil liberties, an end to racial discrimination, and
			 recognition of human brotherhood. These 29 Black intellectuals founded the
			 Niagara movement, and the meeting ranks as a major turning point
			 in African-American history.
			(11)On February 12,
			 1909, the National Association for the Advancement of Colored People (NAACP)
			 was founded. W.E.B. Du Bois played a major role in helping form the NAACP. He
			 was the associate director of research and editor of The Crisis.
			 Ida B. Wells and Marcy Church Terrell were the only two, Black women allowed to
			 sign The Call and attend the first NAACP meeting.
			(12)In 1909, Ida B.
			 Wells became the founder of the Anti-Lynching Crusade.
			(13)In 1915, the
			 NAACP launches a nationwide campaign in opposition to the controversial film,
			 Birth of a Nation.
			(14)In 1919, the
			 Memphis NAACP became the largest branch in the South. Pioneers of its legal
			 activism team included Hosea T. (H.T.) Lockard, Maxine and Vasco Smith, Russell
			 Sugarmon, and A.W. Willis. Through the courts, they won cases that led to the
			 desegregation of public transportation, of restaurants, and public
			 facilities.
			(15)On August 25,
			 1925, A. Philip Randolph announced the formation of the Brotherhood of Sleeping
			 Car Porters. This was the first major all Black labor union.
			(16)In February 1926,
			 the second week in the month was marked as Negro History Week by Carter G.
			 Woodson, the father of Black history.
			(17)In 1935, NAACP
			 lawyers Charles Hamilton Houston and Thurgood Marshall won a legal battle to
			 admit a Black student to the University of Maryland.
			(18)In 1936, Dr. Mary
			 McLeod Bethune became the first African-American woman to head a Federal
			 office, the Division of Negro Affairs of the Division of Negro Affairs of the
			 National Youth Administration.
			(19)On April 3, 1939,
			 in an effort led by civil rights leaders, Walter White (NAACP), A. Philip
			 Randolph, and Judge William H. Hastie, Public Law 18 was passed by Congress.
			 This bill contained an amendment that designated funds to train
			 African-American pilots.
			(20)In 1941, Bayard
			 Rustin, A. Philip Randolph, and A.J. Muste proposed a march on Washington to
			 end segregation and racial discrimination in the Armed Forces. The march never
			 happened because President Roosevelt issued Executive Order 8802 (the Fair
			 Employment Act).
			(21)In March 1941,
			 after years of being pressured by civil rights organizations, an all
			 African-American pursuit squadron (99th Pursuit) in Tuskegee, Alabama, was
			 formed. These gentlemen were known as the Tuskegee Airmen. The Tuskegee Airmen
			 were well respected fighter groups in World War II and led the way to the
			 United States military being fully integrated. The airmen were led by Captain
			 Benjamin O. Davis, Jr. They won their first aerial victory on July 2, 1943,
			 against the Luftwaffe.
			(22)In 1942, the
			 Congress of Racial Equality (CORE) was founded by a group of students at the
			 University of Chicago. Founding members included James L. Farmer, Jr., George
			 Houser, James R. Robinson, and Bernice Fisher. It is the third oldest civil
			 rights group in the United States. Roy Innis is the current president and has
			 been leading the organization since 1964.
			(23)In December 1943,
			 Paul Roberson addressed Major League Baseball owners about integrating their
			 teams.
			(24)In 1946, the
			 NAACP effort to end segregation in interstate bus transportation was supported
			 by the Supreme Court ruling in Morgan v. Virginia.
			(25)On April 9, 1947,
			 CORE tests Morgan v. Virginia (outlawing segregation during bus traveling) and
			 sends a group of Freedom Riders on a Journey of Reconciliation around the
			 South.
			(26)On April 15,
			 1947, Jackie Robinson became the first Black Major League Baseball
			 player.
			(27)On July 26, 1948,
			 President Truman signs into act Executive Order 9981, establishing equality in
			 the Armed Forces regardless of race, color, religion, or national
			 origin.
			(28)On June 8, 1953,
			 the court ruled segregation in eating places was unconstitutional in
			 Washington, DC. Mary Church Terrell, Clark F. King, Essie Thompson, Arthur F.
			 Elmer, and Attorney Ringgold Hart played an instrumental role in this
			 ruling.
			(29)On May 17, 1954,
			 the Supreme Court ruled in favor of desegregating the school systems in the
			 landmark case Brown v. Board of Education of Topeka, Kansas. The gentlemen that
			 worked on this landmark case were: Thurgood Marshall, NAACP Legal Defense Fund
			 chief counsel, George E.C. Hayes, James M. Nabrit, Jack Greenberg, Robert L.
			 Carter, Charles Scott, and Charles E. Bledsoe.
			(30)On May 7, 1955,
			 Rev. George Lee was murdered in Belzoni, Mississippi. Rev. Lee was one of the
			 first Black people registered to vote in Humphreys County and used his pulpit
			 and his printing press to urge others to vote. He was offered protection if he
			 agreed to end his voter registration efforts. Rev. Lee refused to end those
			 efforts.
			(31)On August 13,
			 1955, Lamar Smith, who had organized Blacks to vote in a recent election, was
			 shot and killed by a White man on the courthouse lawn in Brookhaven,
			 Mississippi, while dozens of people watched. The killer was never indicted
			 because no one would admit they saw a White man shoot a Black man.
			(32)On August 28,
			 1955, Emmett Louis Till, a 14-year-old boy visiting Mississippi from Chicago,
			 was beaten, shot and his body was dumped in the Tallahatchie River for
			 reportedly flirting with a White woman in a store. Till’s mother had an open
			 casket public funeral, which was attended by thousands and images of his
			 mutilated body were published in magazines and newspapers, shining light on the
			 condition of Black civil rights in the South.
			(33)On October 22,
			 1955, John Earl Reese, 16, was shot and killed while dancing in a café when
			 White men shot into the windows. The shootings were part of an attempt by
			 Whites to terrorize Blacks into giving up plans for a new school.
			(34)On December 1,
			 1955, Rosa Parks was arrested for refusing to give up her seat to a White
			 passenger. Her action sparked the Montgomery bus boycott, which was led by Dr.
			 King. The buses were finally desegregated on December 21, 1956.
			(35)January 23, 1957,
			 Willie Edwards, Jr., a truck driver, was forced at gunpoint to jump off a
			 bridge by four Klansmen in Montgomery, Alabama. The men mistook Edwards for
			 another man who they believed was dating a White woman.
			(36)Between January
			 and February 1957, the Southern Christian Leadership Conference (SCLC) was
			 formed by Martin Luther King, Jr., Bayard Rustin, Charles Steele, Joseph
			 Lowery, Fred Shuttlesworth, Ella Baker, and Rev. Ralph Abernathy. Andrew
			 Jackson Young served as vice president and was a top aide to Dr. King.
			(37)In 1957, Dr.
			 Dorothy Irene Height was the fourth elected president of the National Council
			 of Negro Women and held the position from 1957–1998.
			(38)In September
			 1957, the Little Rock Nine integrated Central High School in Little Rock,
			 Arkansas. The Little Rock Nine consisted of Ernest Green, Elizabeth Eckford,
			 Jefferson Thomas, Terrence Roberts, Carlotta Walls LaNier, Minnijean Brown,
			 Gloria Ray Karlmark, Thelma Mothershed, and Melba Pattillo Beals.
			(39)In 1957, civil
			 rights leader, Maxine Smith began her fight for civil rights. She was denied
			 admission to Memphis State because she was Black. This began her relationship
			 with the NAACP where she served as a volunteer executive secretary. She
			 coordinated sit-ins, protests, and voters’ registration drives during her
			 tenure.
			(40)On April 25,
			 1959, Mack Charles Parker, 23, was beaten, shot and thrown in the Pearl River
			 in Poplarville, Mississippi, by a masked mob. He was accused of raping a White
			 woman and was taken from his cell three days before his case was set for
			 trial.
			(41)In, 1959, Russell
			 Sugarmon ran for public works commissioner in a racially charged race. He was
			 the first African-American to make a serious bid for a major city office in
			 Memphis, Tennessee.
			(42)In 1960, Harry
			 Belafonte was named a cultural advisor to the Peace Corps under President John
			 F. Kennedy. Belafonte was one of Dr. King’s closest confidants. He paid Dr.
			 King’s bail when he was in a Birmingham jail. He helped finance the Freedom
			 Rides, voters’ registrations drive, and helped organize the March on Washington
			 in 1963.
			(43)On February 1,
			 1960, four Black students (Joseph McNeil, Franklin McCain, Ezell Blair, Jr.,
			 and David Richmond) from North Carolina Agricultural and Technical College
			 began the Greensboro sit-in. By the end of the first week, other cities were
			 participating in the sit-in movement in other cities in North Carolina. Many of
			 these sit-ins were successful in desegregating lunch counters and public
			 places.
			(44)On February 13,
			 1960, a nonviolent sit-in effort began in Nashville, Tennessee, to end
			 segregation at lunch counters in downtown Nashville. The Nashville Student
			 Movement and the Nashville Christian Leadership Council coordinated the sit-in
			 campaign. The participants endured verbal and physical abuse. After weeks of
			 turmoil, store owners and protest leaders were able to reach an agreement. The
			 Nashville sit-in movement led to it being the first major city to begin
			 desegregation of its public facilities when several stores desegregated their
			 counters on May 10, 1960.
			(45)On March 19,
			 1960, sit-ins in Memphis were launched by students from LeMoyne College and
			 Owen Junior College at the main public library and local department stores.
			 Protests in Memphis continued throughout the summer of 1960 and resulted in the
			 integration of the local bus lines and the City’s parks. It was led by Marion
			 Barry, Grace Meacham, and other SNCC members.
			(46)On April 16,
			 1960, 150 college students in the North and the South played an important role
			 in forcing the inception of desegregation by forming the Student Nonviolent
			 Coordinating Committee (SNCC) which led to the national sit-in effort, the
			 Freedom Rides in 1961, and the historic March on Washington in
			 1963. Several of the SNCC’s chairmen included Marion Barry, Charles F. McDew,
			 Julian Bond, Stokely Carmichael, and John Lewis led the organization during its
			 early period. By the end of April 1960, a sit-in had occurred in every Southern
			 State.
			(47)On May 4, 1961,
			 student volunteers began a bus movement from Washington, DC, to southern States
			 to test out the desegregation laws in interstate travel facilities. They were
			 later known as the “Freedom Riders.”
			(48)On September 25,
			 1961, Herbert Lee was killed in Liberty, Mississippi, by a State legislator who
			 claimed self-defense and was never arrested. He worked with civil rights leader
			 Bob Moses to help register Black voters.
			(49)In 1961, the
			 Memphis 13 was the first group of Black students to integrate
			 four Memphis City Schools: Bruce, Gordon, Rozelle, and Springdale elementary.
			 The 13 students were Joyce White, Menelik Fombi (formerly Michael Willis),
			 Dwania Kyles, Harry Williams, Sheila Malone Conway, Sharon Malone, E.C. Freeman
			 Fentress, Leandrew Wiggins, Deborah Holt, Pamela Mayes, Alvin Freeman,
			 Jacqueline Moore, and Clarence Williams.
			(50)In 1961, Whitney
			 Young became executive director of the National Urban League and expanded the
			 organization’s role in the Civil Rights movement. He proposed a domestic
			 Marshall Plan to provide Federal aid to cities and portions of
			 the plan were included in President Lyndon B. Johnson's War on Poverty. Young
			 was also one of the March on Washington organizers.
			(51)On April 9, 1962,
			 Cpl. Roman Ducksworth, Jr., a military police officer stationed in Maryland,
			 was ordered off a bus by a police officer and shot to death in Taylorsville,
			 Mississippi. He was on leave to visit his sick wife.
			(52)On September 30,
			 1962, after a 16-month legal battle to integrate the University of Mississippi,
			 United States marshals escorted James Meredith on to the school’s campus to
			 register him for the fall semester. Paul Guihard, a reporter for a French news
			 service, was shot and killed by a White mob during protests over the admission
			 of Meredith to the University.
			(53)On April 23,
			 1963, William Lewis Moore, a postman from Baltimore, was shot and killed during
			 a one man march against segregation. He was planning to deliver a letter to the
			 governor of Mississippi urging an end to intolerance.
			(54)On June 12, 1963,
			 Medgar Evers, Mississippi’s NAACP field secretary, was murdered outside his
			 home in Jackson, Mississippi.
			(55)On June 29, 1963,
			 Malcolm X led the Unity Rally in Harlem, which was one of the largest civil
			 rights events.
			(56)On August 28,
			 1963, the March on Washington for Jobs and Freedom was held in front of the
			 Lincoln Memorial. The march was organized and coordinated by Bayard Rustin, Dr.
			 Dorothy Irene Height, Harry Belafonte, A. Philip Randolph, and others. Martin
			 Luther King, Jr., delivered his I Have a Dream speech to nearly
			 200,000 people.
			(57)On September 15,
			 1963, four little girls (Denise McNair, Cynthia Wesley, Carole Robertson, and
			 Addie Mae Collins) were murdered when a bomb went off at Sixteenth Street
			 Baptist Church in Birmingham, Alabama. Virgil Lamar Ware, 13, was shot to death
			 by White teenagers who had come from a segregationist rally held after the
			 church bombing.
			(58)On January 31,
			 1964, Louis Allen was killed in Liberty, Mississippi, on the day he was making
			 final arrangements to move north. Allen witnessed the murder of civil rights
			 worker Herbert Lee and endured years of harassment, threats, and being
			 jailed.
			(59)On March 23,
			 1964, Johnnie Mae Chappell was killed in Jacksonville, Florida, as she walked
			 along a roadside while men were looking for a Black person to shoot after a day
			 of racial unrest.
			(60)On April 7, 1964,
			 Rev. Bruce Klunder was crushed to death when a bulldozer backed over him. He
			 was protesting the building of a segregated school.
			(61)In 1964, SNCC
			 helped organize the Mississippi Freedom Democratic Party (MFDP), which
			 challenged the legitimacy and seating of Mississippi’s officially recognized
			 Democratic Party. During the Freedom Summer, Harry Belafonte
			 helped fund the SNCC’s voting registration efforts.
			(62)In 1964, Fannie
			 Lou Hamer established the Mississippi Freedom Democratic Party (MFDP). She also
			 delivered a national televised speech to the Credentials Committee discussing
			 the hardship activists were experiencing with voting.
			(63)In 1964, Mr. H.T.
			 Lockard, a Memphis civil rights pioneer, was elected to the old Shelby County
			 Quarterly Court (County Commission). From there he became the first Black man
			 to join a governor’s cabinet under Governor Buford Ellington from 1967 through
			 1971. He served on the National Civil Rights Museum Board from 1989 through
			 1999.
			(64)On May 2, 1964,
			 Henry Hezekiah Dee and Charles Eddie Moore were killed in Meadville,
			 Mississippi, by Klansmen who believed the two were part of a plot to arm Blacks
			 in the area (there was no such plot).
			(65)On June 21, 1964,
			 civil rights workers James Chaney (a Mississippian resident), Andrew Goodman,
			 and Michael Schwerner were assisting with helping African-Americans register to
			 vote during Freedom Summer. After being arrested by the police and released
			 after several hours, they were murdered by the Ku Klux Klan. Their bodies were
			 found near Philadelphia, Mississippi.
			(66)On July 2, 1964,
			 President Johnson signed the Civil Rights Act of 1964.
			(67)On July 11, 1964,
			 Lt. Col. Lemuel Penn, a Washington, DC, educator was shot to death by Klansmen
			 in a passing car when he was driving home from United States Army Reserves
			 training in Colbert, Georgia.
			(68)In 1965, Benjamin
			 Hooks became the first Black criminal court judge in Tennessee history.
			(69)In 1965, Dr.
			 Dorothy Irene Height was named the first director of the YWCA’s Center for
			 Racial Justice.
			(70)On February 21,
			 1965, Malcolm X was shot to death in Harlem, New York.
			(71)On February 26,
			 1965, Jimmie Lee Jackson was beaten and shot by State troopers as he tried to
			 protect his grandfather and mother from a trooper attack on civil rights
			 marchers in Marion, Alabama.
			(72)On March 7, 1965,
			 Bloody Sunday took place as 600 marchers tried to cross the
			 Edmund Pettus Bridge in Selma, Alabama, in support of voting rights and were
			 attacked by State and local police. This effort was led by John Lewis of SNCC
			 and the Rev. Hosea Williams of SCLC. It took the marchers three times to
			 finally cross over the Pettus Bridge.
			(73)On March 11,
			 1965, Rev. James Reeb, a Unitarian minister from Boston, was beaten to death by
			 White men while he walked down a Selma Street. Rev. Reeb was one of the many
			 White clergymen who joined the Selma marchers after the attack by State
			 troopers at the Edmund Pettus Bridge.
			(74)On March 25,
			 1965, Viola Gregg Luizzo, a housewife and mother from Detroit, drove alone to
			 Alabama to help with the Selma march after seeing televised reports of the
			 attack at the Edmund Pettus Bridge. She was driving marchers back to Selma from
			 Montgomery when she was shot and killed by a Klansman in a passing car.
			(75)On June 2, 1965,
			 Oneal Moore was killed when he and his partner were shot from a passing car.
			 Moore was one of two Black deputies hired by White officials to appease civil
			 rights demands.
			(76)On July 9, 1965,
			 the Voting Rights Act of 1965 was passed by Congress.
			(77)On July 18, 1965,
			 Willie Brewster was shot and killed by White men on his way home from work in
			 Anniston, Alabama. The men belonged to the National States Rights Party, a
			 violent neo-Nazi group whose members had been involved in church bombings and
			 murders of Blacks.
			(78)On August 20,
			 1965, Jonathan Myrick Daniels, an Episcopal Seminary student in Boston, was
			 shot and killed by a deputy sheriff in Hayneville, Alabama. Daniels came to
			 Alabama to help with Black voter registration in Lowndes County.
			(79)On September 24,
			 1965, President Johnson issues Executive Order 11246 enforcing affirmative
			 action.
			(80)In 1966,
			 Constance Baker Motley becomes first African-American female appointed to the
			 Federal bench.
			(81)On January 3,
			 1966, Samuel Leamno Younge, Jr., a student civil rights activist, was shot and
			 killed by a White gas station owner after an argument over segregated restrooms
			 in Tuskegee, Alabama.
			(82)On January 10,
			 1966, Vernon Ferdinand Dahmer, a wealthy businessman, died from severe burns
			 when his home was firebombed in Hattiesburg, Mississipi. Dahmer offered to pay
			 toll taxes for those who couldn’t afford the fee required to vote.
			(83)On June 10, 1966,
			 Ben Chester White, a caretaker on a plantation who had no involvement in civil
			 rights work, was murdered by Klansmen who thought they could divert attention
			 from a civil rights march by killing a Black person in Natchez,
			 Mississippi.
			(84)On July 30, 1966,
			 Clarence Triggs, a bricklayer who attended civil rights meetings sponsored by
			 the Congress of Racial Equality, was found dead on the roadside with a gunshot
			 through the head in Bogalusa, Louisiana.
			(85)On November 8,
			 1966, Edward Brooke, a Republican from Massachusetts, was the first Black
			 United States Senator in 85 years.
			(86)On October 15
			 1966, the Black Panthers are founded by Huey P. Newton and Bobby Seale.
			(87)On February 27,
			 1967, Wharlest Jackson, treasurer of his local NAACP Chapter in Natchez,
			 Mississippi, was killed when a bomb that was planted in his car exploded. The
			 bomb was planted in his car after Jackson was promoted to a position previously
			 reserved for Whites.
			(88)On April 4, 1967,
			 exactly one year before his death, Martin Luther King, Jr., delivered
			 Beyond Vietnam at the New York City Riverside Church. In his
			 speech he condemned the United States role in the war. He also stated that the
			 United States needed to reconsider their morals. King was against the war
			 because the money could have been used to fight the war on poverty. He was also
			 against African-Americans fighting for a country that treated them as
			 second-class citizens.
			(89)On May 12, 1967,
			 Benjamin Brown, a former civil rights organizer, was killed by stray gunshots
			 from police into a crowd when watching a student protest in Jackson,
			 Mississippi.
			(90)On August 30,
			 1967, Thurgood Marshall was named the first African-American to the Supreme
			 Court.
			(91)On February 8,
			 1968, Samuel Ephesians Hammond, Jr., Delano Herman Middleton, and Henry Ezekial
			 Smith were shot and killed by police who fired on student demonstrators at the
			 South Carolina State College Campus in Orangeburg, South Carolina.
			(92)On March 29,
			 1968, Martin Luther King, Jr., went to Memphis, Tennessee, to help support
			 Black sanitary public workers represented by the American Federation of State,
			 County and Municipal Employees (AFSCME) Local 1733 in their fight for better
			 wages and treatment. The march that was organized for the workers became
			 violent and unsuccessful.
			(93)On April 3, 1968,
			 in an effort to have a peaceful march for the sanitation workers, Martin Luther
			 King, Jr., returned to Memphis. The night before his death he delivered
			 I’ve Been to the Mountaintop at Mason Temple.
			(94)On April 4, 1968,
			 Martin Luther King, Jr., was murdered outside his room at the Lorraine Motel in
			 Memphis, Tennessee.
			(95)On April 11,
			 1968, President Johnson signed the Civil Rights Act of 1968.
			(96)In May 1968,
			 Ralph Abernathy took over the SCLC Poor People’s Campaign after the death of
			 Dr. King.
			(97)In 1971, Morris
			 Dees, Jr., and Joseph J. Levin, Jr., founded the Southern Poverty Law Center
			 (SPLC). Julian Bond was named the first president. With the mission of seeking
			 justice and equality for society’s most vulnerable, SPLC has shut down some of
			 the Nation’s most dangerous hate groups by winning crushing,
			 multimillion-dollar jury verdicts on behalf of their victims.
			(98)On April 20,
			 1971, the Supreme Court decision in Swann v. Charlotte-Mecklenburg Board of
			 Education, initiates a busing effort to integrate public school systems.
			(99)In 1972, Benjamin
			 Hooks was appointed as one of the five commissioners of the Federal
			 Communications Commission (FCC) under the Nixon administration.
			(100)In February
			 1976, Negro History Week was expanded to Black History Month.
			(101)On November 3,
			 1983, the Martin Luther King, Jr., Federal holiday was established.
			(102)In 1987, Morris
			 Dees won a $7 million judgment for the mother of Michael Donald, a Black
			 lynching victim in Mobile, Alabama, in a suit against the Ku Klux Klan.
			(103)On March 22,
			 1988, Congress passes the Civil Rights Restoration Act over President Reagan's
			 veto.
			(104)On October 1,
			 1989, Army General Colin Powell becomes the first Black to serve as chairman of
			 the Joint Chiefs of Staff.
			(105)On July 5, 1991,
			 the National Civil Rights Museum opens at King’s assassination site in
			 Memphis.
			2.Congressional
			 gold medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a gold medal of appropriate design in
			 honor of the pioneers and participants of the Civil Rights movement,
			 collectively, in recognition of their personal sacrifice and service to their
			 country.
			(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 institution
				(1)In
			 generalFollowing the award of the gold medal referred to in
			 subsection (a) in honor of the pioneers and participants of the Civil Rights
			 Movement, the gold medal shall be given to the Smithsonian Institution, where
			 it shall be displayed.
				(2)Sense of
			 CongressIt is the sense of Congress that the Smithsonian
			 Institution should make the gold medal received under this paragraph available
			 for display elsewhere, particularly at other locations associated with the
			 Civil Rights Movement.
				3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.National
			 medalsMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To Use
			 Fund AmountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 SaleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
